Citation Nr: 0106543	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-01 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected tinea cruris.

3.  Entitlement to a 10 percent evaluation for multiple non-
compensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1946.  

This appeal arises from a March 1999 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which denied 
increased (compensable) evaluations for service-connected 
hepatitis and tinea cruris and a 10 percent evaluation for 
multiple non-compensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324.  The notice of 
disagreement was received in May 1999.  The statement of the 
case was issued in June 1999.  The veteran's substantive 
appeal was received in December 1999.


REMAND

A statement was received from the veteran in February 2000 
wherein he requested a "personal hearing".  The RO made no 
inquiries with regard to this request.

Inasmuch as the record was unclear as to whether the veteran 
wished to have a personal hearing before a Member of the 
Board of Veterans' Appeals (Board), the veteran was mailed a 
letter in February 2001 which requested an answer to that 
question.  That same month, the veteran responded that he 
wished to appear for a hearing before a Member of the Board 
at the local RO (i.e., a Travel Board).  Such a hearing must 
be scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2000).

Under the circumstances of this case, as discussed above, the 
Board finds that Remand to the RO is necessary, for the 
following action:

1.  As to the issues set forth on the 
first page of this decision, the RO 
should schedule the veteran for a 
personal hearing before a traveling 
Member of the Board at the RO.  In so 
doing, the RO should request 
clarification from the veteran and his 
representative as to whether he would 
prefer any other hearing option available 
to him, such as a videoconference hearing 
before a Member of the Board (the latter 
would be contingent upon the veteran's 
executing the appropriate form to waive 
an in-person hearing).

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), Fast Letter 00-92 (Dec. 13, 2000), 
Fast Letter 01-02 (Jan. 9, 2001), and 
Fast Letter 01-13 (Feb. 5, 2001), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

3.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to afford the appellant due process of law.  The Board does 
not intimate any opinion, either legal or factual, as to the 
ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).


